 1   PORTER LAW GROUP, INC.
     Brittany Rupley Haefele [276208]
 2   7801 Folsom Boulevard, Suite 101
     Sacramento, California 95826
 3   Telephone: 916-381-7868
     Facsimile: 916-381-7880
 4   bhaefele@porterlaw.com

 5
     Attorneys for Defendant
 6   LIBERTY MUTUAL INSURANCE COMPANY

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   SUSTAINABLE MODULAR                                )   Case No. 2:19-CV-02542-MCE-DB
     MANAGEMENT, INC.,                                  )
12                                                      )
                       Plaintiff,                       )   STIPULATION AND ORDER TO
13                                                      )   EXTEND THE ANSWER
      v.                                                )   PURSUANT TO LOCAL RULE
14                                                          144(a)
                                                        )
     LIBERTY MUTUAL INSURANCE
15   COMPANY                                            )   Complaint Filed:
                                                        )   Trial Date: None set
16                     Defendant.                       )
                                                        )
17                                                      )

18

19            Pursuant to Local Rule 144(a), the parties hereby agree to extend the responsive pleading
20   deadline from February 7, 2020 until March 6, 2020.
21   Dated:                   January 24, 2020              CARICHOFF LAW GROUP, P.C.
22

23                                                          By:        /Robert A. Carichoff/
                                                            ROBERT A. CARICHOFF
24                                                          Attorney for Plaintiff
                                                            SUSTAINABLE MODULAR
25                                                          MANAGEMENT, INC.
26   ///
27   ///
28   ///
                                                      -1-
           STIPULATION AND ORDER TO EXTEND THE ANSWER PURSUANT TO LOCAL RULE 144(a)
 1   Dated:            January 24, 2020           PORTER LAW GROUP, INC.

 2

 3                                                By:       /Brittany Rupley Haefele/
                                                  BRITTANY RUPLEY HAEFELE
 4                                                Attorney for Defendant
                                                  LIBERTY MUTUAL INSURANCE
 5                                                COMPANY

 6

 7        IT IS SO ORDERED.

 8
     DATED: January 29, 2020
 9

10

11                                   _______________________________________
                                     MORRISON C. ENGLAND, JR.
12                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -2-
       STIPULATION AND ORDER TO EXTEND THE ANSWER PURSUANT TO LOCAL RULE 144(a)
